F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            NOV 5 2001
                                     TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 JOHNNY D. CARTER,

           Petitioner - Appellant,
 vs.                                                    No. 01-1275
                                                     (D.C. No. 01-Z-770)
 BUREAU OF PRISONS,                                       (D. Colo.)

           Respondent - Appellee.


                              ORDER AND JUDGMENT *


Before EBEL, KELLY, and LUCERO, Circuit Judges. **


       Petitioner Johnny D. Carter, a federal inmate appearing pro se, appeals the

district court’s dismissal of his petition for writ of habeas corpus brought

pursuant to 28 U.S.C. §§ 2241 and 2253(a). We have jurisdiction pursuant to 28

U.S.C. § 1291. We grant the petition to proceed on appeal in forma pauperis

(“IFP”), and affirm the district court’s order and judgment of dismissal.


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      In 1992, Mr. Carter pled guilty to and was convicted of possession with

intent to distribute crack cocaine and possession of a firearm during a drug

trafficking crime. He was sentenced to 192 months of imprisonment, but his

sentence was later reduced to 150 months. Mr. Carter did not appeal his

conviction or sentence.

      In this petition, Mr. Carter seeks to have his sentence reduced by two years

because of his post-conviction rehabilitation efforts. Doc. 3 at 12. The district

court dismissed Mr. Carter’s petition on the ground that it lacked jurisdiction to

modify his previously imposed sentence. See Doc. 4. We review de novo the

district court’s legal determination that it lacked jurisdiction to modify Mr.

Carter’s sentence. United States v. Smartt, 129 F.3d 539, 540 (10th Cir. 1997).

      “A district court does not have inherent authority to modify a previously

imposed sentence; it may do so only pursuant to statutory authorization.” United

States v. Mendoza, 118 F.3d 707, 709 (10th Cir. 1997)(citation omitted). Mr.

Carter claims that the district court had jurisdiction to re-sentence him under 28

U.S.C. § 2241, the general habeas corpus statute. To invoke that jurisdiction,

however, Mr. Carter must allege a constitutional deprivation. 28 U.S.C. §

2241(c)(3). Because he has not alleged a constitutional deprivation, we agree

with the district court that it did not have jurisdiction to modify his previously

imposed sentence.


                                         -2-
      We GRANT Mr. Carter’s petition to proceed on appeal IFP, and affirm the

district court’s order and judgment.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -3-